                                           THE HONORABLE MARSHA J. PECHMAN




                    UNITED STATES DISTRICT COURT
              WESTERN DISTRICT OF WASHINGTON AT SEATTLE

 NORTHWEST ADMINISTRATORS,
 INC.,                                      NO.    C19-00629-MJP

                     Plaintiff,
                                            STIPULATION AND ORDER FOR
              v.                            DISMISSAL WITH PREJUDICE

 ST. JAMES HEALTHCARE, a Montana
 corporation, d/b/a SCL Health,

                     Defendant.


      THE PARTIES above named, through their attorneys Russell J. Reid of Reid,

McCarthy, Ballew & Leahy, L.L.P., attorneys for Plaintiff, and William Jie Woo Kim of

Littler Mendelson, P.C., attorneys for Defendant, St. James Healthcare, hereby

stipulate that the above-referenced action should be dismissed, with prejudice, and

with each party bearing its own attorneys’ fees and costs.


      DATED this 25th day of July, 2019.


REID, McCARTHY, BALLEW & LEAHY,                 LITTLER MENDELSON, P.C.
L.L.P.
                                                s/William Jie Woo Kim – authorized
s/Russell J. Reid                               to sign via email 7/25/19______
Russell J. Reid, WSBA #2560                     William Jie Woo Kim, WSBA #46792

STIPULATION AND ORDER FOR DISMISSAL
WITH PREJUDICE – C19-00629-MJP
Page 1 of 2
Attorney for Plaintiff                          Attorney for Defendant


                               ORDER OF DISMISSAL

Based on the foregoing Stipulation of Plaintiff and Defendant,

       IT IS HEREBY ORDERED, ADJUDGED AND DECREED that this action shall

be and is hereby dismissed with prejudice and that each party shall bear its own

attorneys’ fees and costs of suit.

       ORDER ENTERED this 29th day of July, 2019.




                                                A
                                                Marsha J. Pechman
                                                United States District Judge




Submitted for Entry:

REID, McCARTHY, BALLEW & LEAHY,
L.L.P.



By s/Russell J. Reid
   Russell J. Reid, WSBA #2560
   Attorneys for Plaintiff




STIPULATION AND ORDER FOR DISMISSAL
WITH PREJUDICE – C19-00629-MJP
Page 2 of 2
